— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 27, 1980, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because she was not totally unemployed, charging her with recoverable over-payments and holding that she willfully made false statements to obtain benefits for which a forefeiture of 204 effective days was imposed. The record contains substantial evidence to support the findings that claimant was employed during the periods in question (Labor Law, §§522, 591, subd 1), and willfully made false statements (see Matter of Rickman [Ross], 67 AD2d 746). Factual determinations are within the exclusive jurisdiction of the board and if supported by substantial evidence will not be disturbed (Matter of Boyd, [Ross], 59 AD2d 804; Matter of De Vivo [Levine], 51 AD2d 619). Decision affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.